                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW JERSEY
                                TRENTON DIVISION

 IN RE:                                                             CASE NO.: 20-12097-MBK
                                                                               CHAPTER 13
 Brian L West ,

    Debtor.

 _________________________________/

                                 REQUEST FOR SERVICE
       PLEASE TAKE NOTICE THAT the undersigned counsel hereby appears on behalf of
NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER ("Secured Creditor"). Pursuant to
Rule 2002 of the Federal Rules of Bankruptcy Procedure, the undersigned requests all notices
given or required to be given and all papers required to be served in this case to creditors, any
creditors committees, and any other parties-in-interest, be sent to and served upon the
undersigned counsel and the following be added to the Court's Master Mailing List:
                                   RAS CITRON, LLC
                             130 CLINTON ROAD, SUITE 202,
                                  FAIRFIELD, NJ 07004

                                                RAS Citron, LLC
                                                Attorney for Secured Creditor
                                                130 Clinton Road, Suite 202,
                                                Fairfield, NJ 07004
                                                Telephone: 470-321-7112

                                                By: /s/Aleisha C. Jennings
                                                    Aleisha C. Jennings, Esquire
                                                    Email: ajennings@rasnj.com
                                CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on February 21, 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, and a true and correct copy has been served
via United States Mail to the following:



Brian L West
510 Washington Avenue
Burlington, NJ 08016

And via electronic mail to:

Brad J. Sadek
Sadek and Cooper
1315 Walnut Street Suite 502
Philadelphia, PA 19107

Albert Russo
Standing Chapter 13 Trustee
CN 4853
Trenton, NJ 08650-4853

U.S. Trustee
US Dept of Justice
Office of the US Trustee
One Newark Center Ste 2100
Newark, NJ 07102

                                               RAS Citron, LLC
                                               Attorney for Secured Creditor
                                               130 Clinton Road, Suite 202,
                                               Fairfield, NJ 07004
                                               Telephone: 470-321-7112

                                               By: /s/Aleisha C. Jennings
                                               Aleisha C. Jennings, Esquire
                                               Email: ajennings@rasnj.com
